UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 07-7231



BANORO GARRETT,

                                                Petitioner - Appellant,

          versus


GENE M. JOHNSON, Director       of   the   Virginia
Department of Corrections,

                                                 Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Raymond A. Jackson, District
Judge. (2:06-cv-00674-RAJ)


Submitted:   January 17, 2008                Decided:   January 24, 2008


Before TRAXLER, SHEDD, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Banoro Garrett, Appellant Pro Se. Kathleen Beatty Martin, OFFICE OF
THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Banoro Garrett seeks to appeal the district court’s order

accepting the recommendation of the magistrate judge and denying

relief on his 28 U.S.C. § 2254 (2000) petition.                   The order is not

appealable unless a circuit justice or judge issues a certificate

of appealability. 28 U.S.C. § 2253(c)(1) (2000). A certificate of

appealability will not issue absent “a substantial showing of the

denial of a constitutional right.”                28 U.S.C. § 2253(c)(2) (2000).

A prisoner satisfies this standard by demonstrating that reasonable

jurists would find that any assessment of the constitutional claims

by   the    district      court    is    debatable      or    wrong    and    that   any

dispositive procedural ruling by the district court is likewise

debatable.        Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683-84 (4th Cir. 2001).              We have independently reviewed the

record     and    conclude      that    Garrett   has   not    made    the    requisite

showing. Accordingly, we deny a certificate of appealability, deny

Garrett’s motion for leave to proceed in forma pauperis, and

dismiss the appeal.             We dispense with oral argument because the

facts    and     legal    contentions      are    adequately     presented      in   the

materials        before   the    court    and     argument     would    not    aid   the

decisional process.

                                                                              DISMISSED




                                          - 2 -